Citation Nr: 1545091	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-06 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for major depressive disorder (depression), currently rated as 50 percent disabling.

3.  Entitlement to an increased rating for right eye blindness due to trauma, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2007 to January 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from August 2011 (PTSD) and December 2013 (depression and right eye blindness) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his January 2013 substantive appeal on the PTSD issue, the Veteran requested a hearing before a Veterans Law Judge of the Board.  Thereafter, in July and August 2014 the Veteran withdrew his hearing request.  

The Board notes that in the August 2011 rating decision the RO provided conflicting statements as to whether the Veteran's claim for PTSD had been successfully reopened.  Thereafter, in a December 2012 Statement of the Case (SOC) the RO  noted the discrepancy in the rating decision and resolving all reasonable doubt in the Veteran's favor, reopened the claim.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board further notes that after the last review of the claim by the RO, the Veteran was afforded a new examination for service connected depression and right eye blindness.   Thereafter the Veteran's representative waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).
 
The Board notes that the RO is currently processing recent appeals as to other issues, has established computer controls for these issues, and advised the Veteran of the appellate process.  Such issues are not ripe for appellate review by the Board at this time and if ultimately appropriate, will be the subject of a separate Board decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for right eye disability is remanded is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2009 rating decision denied service connection for PTSD; the Veteran did not appeal the rating decision and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision.

2.  The additional evidence presented since the November 2009 rating decision does not relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.

3.  For the entire period on appeal, the Veteran's depression was manifest by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2015).

2.  New and material evidence has not been presented, and the claim for service connection for PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an evaluation in excess of 50 percent for depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in April 2011 (PTSD), September 2012, and February 2013 (depression).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and several VA examination reports.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence Claim

The Veteran's initial claim for service connection for PTSD was denied in a November 2009 rating decision.  The Veteran did not appeal the rating decision,  nor did he submit relevant evidence within one year of that decision, therefore the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision    to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the November 2009 rating decision included service treatment records, various post-service treatment records including those noting a diagnosis of PTSD by VA clinicians, lay statements, and a VA examination report.  Service connection was denied in that rating decision because the VA examiner, a clinical psychologist, indicated that the Veteran, even when grossly exaggerating his symptoms, did not meet the full criteria for a PTSD diagnosis.

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claim for service connection for PTSD.

The evidence received since the prior final denial includes statements from the Veteran concerning his reported stressor of being accidentally shot in the eye with a paintball, and a statement from the Veteran's then wife noting his psychological symptoms and reporting that he had PTSD.  Additionally, updated VA and private treatment records have been obtained, some noting a history of PTSD based on the Veteran's report of same.

Such evidence is new as it was not previously of record.  Moreover, such evidence must be presumed credible for purposes of new and material evidence analysis.  However, none of the evidence reflects that the Veteran has been diagnosed with PTSD, the basis of the last final denial.  While the Veteran's ex-wife reported that he had PTSD, as a lay person she is not competent to make such a determination.  Moreover, to the extent that the updated treatment records note a history of PTSD, these reports are based on the Veteran's reported medical history and not based on clinical evaluation by the treatment provider.  Furthermore, VA treatment records noting a diagnosis of PTSD by VA clinicians were also of record at the time of the November 2009 denial and were found to be less probative than the findings on VA examination at that time.  

Accordingly, as the absence of a supported diagnosis of PTSD was the basis for the final denial in November 2009, and the evidence submitted since that time fails to reflect a diagnosis of PTSD, the evidence submitted is not material, and the request to reopen the claim for service connection for PTSD is denied.

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed a claim for an increased rating for his depression on September 7, 2012.  The Veteran's depression has been rated as 50 percent disabling under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are as follows.

A 50 percent rating is assigned for occupational and social impairment with  reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of   the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely     on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates    that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A 
GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

After review of the evidence of record, the Board finds that a higher evaluation for PTSD is not warranted during the period under review.  Throughout the course of the appeal the medical evidence of record reflects that the Veteran's depression was manifest, at worst, by symptoms that include depression, low motivation, poor concentration, a euthymic mood and affect, occasional intrusive thoughts and nightmares, with clear speech, appropriate dress, and goal direct thoughts.

On August 22, 2012, the Veteran was admitted to a VA psychiatric unit voluntarily for stabilization of depression and suicidal ideation and was initially assigned a GAF score of 40.  The treatment notes indicate that the Veteran's suicidal ideation resolved after spending one night in the unit.  On examination the Veteran was noted to be appropriately dressed, cooperative, and calm.  His speech and thought processes were normal and his insight and judgment were good.  The Veteran reported being in a "great" mood and denied audiovisual hallucinations or suicidal or homicidal intent.   During his stay the Veteran's mood was noted to improve and brighten.  In the course of his hospitalization, the Veteran and his wife decided to separate, which the Veteran viewed as a positive thing, and expressed other future oriented plans such as getting his finances in order.  Upon discharge on August 24, 2012, the Veteran was assigned a GAF score of 70.

Upon VA examination in October 2012 the Veteran reported being depressed due to his marriage and indicated an intent to divorce in the near future.  The Veteran also noted that his relationship with his family had declined because of his wife's conflict with them; he expressed a desire to '"reestablish" his relationship with his family" after the divorce and that he was excited about attending his grandfather's wedding.  Regarding other relationships, the Veteran noted an intent to move in with one of his cousins and stated that while he did not have any friends since leaving the military, he planned "to try and reconnect with his old friends."  When asked about his hobbies and interests, the Veteran reported that he had been less interested in playing video games but that he continued to watch TV and was planning a trip to Japan.    At the time of the examination, the Veteran reported that he quit his last job in 2009 and had been unable to gain employment since.  Nevertheless, the Veteran was intent on finding a job with his cousin's husband when he moved.  On examination the Veteran was well nourished, dressed in casual clothing, and made appropriate eye contact.  The examiner noted that the Veteran's affect was appropriate to the content of the discussion and that his thoughts were clear, logical, and goal directed.  The examiner specifically noted that the Veteran was cooperative.  Regarding his memory, the Veteran subjectively reported that it was poor but was able to recall what he had for dinner the previous night, his mother's maiden name, his military occupational specialty number, and the names of U.S. presidents going back to       the late 1980's.  Upon questioning, the Veteran reported having low motivation, hypersomnia, and anxiety.  The Veteran denied delusions, hallucinations, and suicidal or homicidal ideation.  Ultimately, the examiner noted that the Veteran's symptoms were consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and assigned a GAF score of 65.

While receiving VA treatment in April 2013 the Veteran reported separating from his wife in January 2013 after she accused him of inappropriately spying on her minor child and due to financial problems.  Thereafter, the Veteran noted moving  in with his cousin but reported that his cousin frequently criticized him for not working and accused him of "using [his] eye injury as an excuse not to work."  Regarding his current symptoms, the Veteran noted feeling down, occasional difficulty sleeping, poor concentration, some intrusive thoughts, and social withdrawal.  While he initially reported avoiding crowds due to stress, he later reported going to bars with his cousin for socialization.  He denied suicidal or homicidal ideation or any hallucinations.  The VA examiner noted that the Veteran was alert and cooperative with appropriate eye contact and a "laid back" mood.  The Veteran's insight was noted to be fair to good and a GAF score of 60 was assigned (a score of 55 was noted earlier in the month).  

In February 2014 the Veteran was psychiatrically hospitalized for four days.  Upon admission the Veteran was noted to have stabbed himself in his left arm and reported a recent breakup with a girlfriend.  Regarding his symptoms, the Veteran reported increased mood swings.  On examination at the time of admission, his behavior was cooperative and his speech was clear.  The Veteran was noted as having a depressed mood with flat affect.  His memory was intact but his insight and judgment were noted to be impaired.  During his stay the Veteran's behavior was noted to be cooperative and appropriate.  At the time of discharge, the Veteran denied delusional thinking or behaviors or suicidal or homicidal ideation.  Upon questioning, he reported that his mood had improved since admission and denied feelings of hopelessness.  His discharge GAF score was noted to be 45.

The following month in March 2014 while receiving VA treatment, the Veteran reported his intent to "pursue a relationship with a local [girlfriend] and visit Florida later this [year] instead [of going to Japan]."  The Veteran reported that he was mildly depressed after a recent car accident but noted that his mood had been much brighter in the interim.  The Veteran reported the ability to enjoy leisure activities including off road mudding and playing videogames, but noted that his mind sometimes wandered while playing videogames.  It was noted that the Veteran was on light duty at work due to a knee and rotator injury for which he had been referred to workman's compensation.  Upon examination the Veteran was noted as having good energy, concentration and motivation.  He denied feelings of worry, anxiety, tension, or stress, and reported sleeping well.  The Veteran's speech and thought process were normal and his insight and judgment were noted to be good.  The clinician noted that prior psychological testing in 2010 resulted in a diagnosis of malingering.

While receiving VA treatment in May 2014 the findings on examination were consistent with those during his March 2014 treatment.  The Veteran reported plans to work overtime and noted that he was enjoying driving a new truck.  At that time the Veteran was working four days on and four days off and stated that he enjoyed having the extra time off.  He also noted plans to travel to Mississippi. 

The Veteran was seen again in January and March 2015 and was noted to have brought his girlfriend to accompany him to his January appointment.  The Veteran reported some feelings of anxiety and depression but attributed this to problems with his medication.  He reported enjoying leisure activities including playing videogames and spending time with his girlfriend.  The findings on examinations were consistent with those in March and May 2014.  

The Veteran was afforded another VA examination in May 2015.  At that time the Veteran noted having several relationships since his divorce but stated that his previous partners "have used him and 'made [him] feel worthless.'"  The Veteran reported attempting to go to college after service but noted that his relationship problems with his ex-wife interfered with his motivation.  He also noted having several part-time jobs but indicated that he had difficulty maintaining employment "for various reasons."  Nevertheless, the Veteran was employed at the time of the examination although he did report having difficulty remembering where items were located in the store and that his co-workers did not like him.  On examination the Veteran was fully oriented and had no gross impairment in cognition.  The Veteran denied suicidal intent as well as any psychotic symptoms.  The examiner noted that the Veteran's mood was euthymic but easily altered.  The Veteran was noted to be cooperative with good eye contact and clear speech.  Notably, when asked about previous episodes of self-harm, the Veteran denied that these episodes were related to suicidality.  The examiner opined that the Veteran's current diagnosis was borderline personality disorder that existed prior to service.  The examiner went on to explain that the Veteran's major depression was the result of his service and exacerbated his underlying mood disorder.  Ultimately, the examiner noted that the Veteran's symptoms were consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Board finds that throughout the entire period on appeal, including during the two brief periods of hospitalization, the Veteran's PTSD most closely approximates the currently assigned 50 percent rating.  The 2012 and 2015 examiners noted symptoms commensurate with the currently assigned 50 percent rating.  While     the Veteran reported feelings of depression and isolating behavior, he routinely reported living with family members and frequently noted being involved in romantic relationships.  Moreover, the symptoms the Veteran described to the     VA examiners, including sleep impairment, depressed mood, and disturbances of motivation are contemplated by the 50 percent rating criteria.  Although the private treatment records note a history of transient suicidal ideation and the Veteran was assigned a GAF score in the 40's in February 2014, the Veteran consistently denied suicidal ideation during VA treatment and VA examinations, including in March 2014, a month after the low GAF score assignment and private hospitalization for reported suicidal ideation.  Moreover, the Veteran reported to the 2015 examiner that his previous episodes of self-harm were not related to suicidality.  Ultimately, upon consideration of the record, the Board finds that the Veteran's overall mental health picture as evidenced during two VA examinations and while receiving mental health treatment is consistent with a 50 percent rating, but no higher.

The Board has considered the lay assertions from the Veteran regarding his symptomatology and the severity of his condition, but concludes that the findings during medical evaluation are more probative than the lay assertions to that effect.  While the Veteran has received private treatment during the course of the appeal, the findings on those visits are consistent with the rating currently assigned and with the findings on VA examination.  With regard to the 2015 examination report, the Board notes the Veteran's representative's point that there is an inconsistent notation regarding the Veteran's history of traumatic brain injury.  However,    based on the totality of the examination findings it is clear that the examiner was cognizant of the Veteran's in-service eye injury and repercussions thereof.  Thus, the Board finds the examination report probative despite the inconsistent notation.  

The Board has also considered providing temporary 100 percent ratings for the two periods during which the Veteran was hospitalized for his psychiatric symptoms.  See 38 C.F.R. § 4.29.  However, the Board notes that the Veteran's periods of hospitalization were not in excess of 21 days and thus, he is not entitled to a temporary total evaluation.

Accordingly, the preponderance of the evidence is against the Veteran's claim, and an evaluation in excess of 50 percent for PTSD is denied.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability pictures as to render impractical the application   of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria for psychiatric disability reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Indeed, the rating criteria specifically contemplate occupational and social impairment.  The Board notes   that it has considered all psychiatric symptomology in determining his functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral of his increased rating claim for extraschedular consideration is not warranted. 

As a final matter, the Board notes that during the course of this appeal, the Veteran has been sporadically employed and that he was employed at the time of the 2015 VA examinations.  The Veteran does not contend that he is unemployable due solely to his depression, nor does the evidence indicate such.  The October 2012 and May 2015 VA psychological examiners noted that the Veteran's depression does not result in total occupational impairment.  In light of these facts, further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not required.

In reaching the above conclusions the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55-57.


ORDER

The claim for service connection for PTSD is not reopened, and the appeal is denied.

A rating in excess of 50 percent for major depression is denied.



REMAND

While further delay is regrettable, the Board finds that additional development is needed concerning the claim for an increased rating for the Veteran's right eye disability.  

The Veteran is currently in receipt of a 30 percent rating for right eye blindness.  To warrant a higher rating, the evidence needs to show anatomical loss of the right eye.  The May 2015 VA examination confusingly indicates that the Veteran has light perception only in the right eye but then indicates he has anatomical loss of the right eye without the need for an ocular prosthesis.  The examiner also suggests the Veteran has tissue loss and asymmetry of the eyes.  However, it is unclear whether this statement is based on his confusing report of anatomical loss.  The prior VA examination did not find any disfigurement.  Accordingly, the Board finds that a scar examination to include photographs should be scheduled, which will address the possible disfigurement attributable to his eye injury, and will serve to clarify whether the Veteran, in fact, has had his right eye removed.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant updated VA treatment records and associate them with the electronic claims file.

2.  Schedule the Veteran for a VA scar examination to determine whether the Veteran has any disfigurement of the face attributable to his right eye injury.  The claims file should be reviewed in conjunction with the examination.  The examiner should take photographs of the Veteran's face in addition to describing any disfigurement associated with the Veteran's right eye.  Specifically, the examiner should indicate whether the Veteran's right eye has been anatomically removed, whether there is asymmetry of the eyes, and whether there is any other visible defect of the eye.  

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case, to include whether a separate rating for disfigurement is warranted under Diagnostic Code 7800, and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


